Case 19-12269-KBO   Doc 70-28   Filed 11/12/19   Page 1 of 9




                     EXHIBIT BB
                  Case 19-12269-KBO            Doc 70-28       Filed 11/12/19       Page 2 of 9


MDC Texas Energy
Summarized Extracts from Accounts Payable Information Provided by the Company on October 11, 2019
10/21/2019

  NOTES TO THE FOLLOWING:

  1. Draft and Confidential
  2. Subject to Material Revision
  3. Aging calculated from invoice due dates disclosed in the company’s Excel file
  provided on October 11, 2019
  4. Copies of invoices, liens, and any associated correspondence between the
  company and vendors have not been provided.
  5. Company provided information for balances outstanding on or around the end of
  August. No subsequent accounts payable details have been provided.
  6. There are credit amounts, (i.e. negative values), included in the Excel file provided
  by the company. These credit amounts (ranging approximately from .3M to .4M)
  offset the Accounts Payable balances. Further information is required from the
  company to understand the nature of these amounts
  7. Certain invoices may have been paid in September 2019 per the company’s Excel
  file (less than $3M), but it is unknown if the checks have been released to the
  vendors, and no new invoices have been entered to reflect any update beyond the
  end of August 2019
                Case 19-12269-KBO        Doc 70-28       Filed 11/12/19   Page 3 of 9


MDC Texas Energy
Summarized Extracts from Accounts Payable Information Provided by the Company on October 11, 2019
10/21/2019

                                                     4/18/2019
                     Vendor Name                    Over 90 Days
  3H TRUCKING, LLC                                 $      450,766
  5J Oilfield Services, LLC                               371,000
  ALPHA & OMEGA                                            19,479
  A-1 SIGN ENGRAVERS, INC.                                 10,534
  ANCHOR DRILLING FLUIDS USA LLC                              -
  AFD Quality Fuels & Petroleum                           (98,357)
  Alamo Pressure Pumping LLC                            7,171,844
  Ally Consulting, LLC                                    160,144
  ALNC Inc.                                                49,522
  APOLLO LIGHTING SOLUTIONS INC.                           55,056
  AQUARIUS CHEMICAL,LLC                                    77,619
  ARCHROCK SERVICES, L.P.                                  26,362
  ALAN R TRUCKING                                          11,850
  Acid Tech Services                                       57,645
  B&L Pipeco Services, Inc.                              (306,451)
  BADGER BMB SERVICES, INC                                 (4,107)
  BAKER BOTTS L.L.P.                                          -
  BAKER HUGHES                                             37,767
  BASIN PACKER COMPANY, INC.                               63,933
  Basic Energy Services                                   126,995
  BASIN ENGINE & PUMP, INC.                                 1,355
  Big E Drilling Company                                1,986,660
  Baseline Energy Services, LP                            870,331
  BIG GAME OILFIELD SERVICES,LLC                              -
  Big H Transport, LLC                                      1,574
  BIG B CRANE, LLC                                      1,001,000
  Bison Trucking, LLC                                     121,460
  BLACKHAWK MEASUREMENT CONSULTING, LLC                   178,139
  BOOMERANG TRUCKING                                      662,189
  Bond-Coat, Inc.                                         658,670
  BOSQUE DISPOSAL SYSTEMS, LLC                                -
  BEDROCK PETROLEUM CONSULTANTS,LLC                        27,900
  Briley Trucking, Ltd                                        -
  Browning Oil Company, Inc.                                7,390
  Boots Smith Completion Services, LLC                        100
  BT MIDSTREAM,LLC                                        591,078
  BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.               1,585,088
  C&J Spec-Rent Services, Inc.                          1,727,060
  CACTUS FUEL, LLC                                      3,153,081
  CANRIG DRILLING TECHNOLOGY LTD.                          13,331
  CATALYST OILFIELD SERVICES, LLC                          58,684
  THE CAVINS CORPORATION                                   92,157
  CONQUEST COMPLETION SERVICES,LLC                        228,030
  Crescent Drilling Foreman                                62,034
  CDK PERFORATRING,LLC                                    404,330
  Centennial Resource Production, LLC                   4,124,632
  CHERRY HOTSHOT AND TRANSPORT,LLC                            550
  CHIEF SERVICES                                           50,283
  Chase Harris, Inc.                                    1,168,310
  CHOCK'S INC                                               5,232
  Cameron International Corporation                       221,959
  Clearwater Resources, LLC                             2,627,883

DRAFT AND CONFIDENTIAL
SUBJECT TO MATERIAL REVISION                    2 of 8                                     As of 8.31.19
                Case 19-12269-KBO        Doc 70-28       Filed 11/12/19   Page 4 of 9


MDC Texas Energy
Summarized Extracts from Accounts Payable Information Provided by the Company on October 11, 2019
10/21/2019

  CLEAN CHEMISTRY,INC.                                      179,582
  CMS Trucking, LLC                                             -
  Colgate Operate, LLC                                    1,114,352
  Kristen Cooper                                                -
  CapRock Oil Tools, Inc.                                    25,769
  Virginia R. Cover                                          40,656
  Creek Pipe Company                                        854,473
  Cretic Energy Services, LLC                             1,887,764
  David Crow                                                    -
  CSI COMPRESSCO OPERATING, INC                                 -
  Canon Safety Services, Ltd.                                   -
  CTAP, LLC                                                 (21,125)
  Covenant Testing Technologies, LLC                        491,012
  Cudd Pressure Control, Inc.                                96,851
  CUTTER DRILLING SYSTEMS                                   109,874
  Apergy ESP Systems, LLC                                 2,145,091
  DCC SERVICES, LLC                                         124,274
  EmployBridge Holding Company                              125,874
  DEL'S INSPECTION SERVICE COMPANY, LLC                     181,375
  DICK GLOVER COMPANY, INC                                    3,475
  Datalog Geological Services, LLC                           10,912
  DiverterPlus, LLC                                          87,475
  DILL LAND & CATTLE, LLC                                 1,104,054
  Diamond M Trucking                                      1,105,432
  DOC'S REVERSE UNITS & RENTAL TOOLS, INC.                      -
  Downhole Technology, LLC                                  447,115
  DRILLINGPRO                                                30,958
  Drilformance, LLC                                          30,958
  DRILLCHEM DRILLING SOLUTIONS,LLC                          179,448
  DuraChem Production Services, LLC                       2,628,115
  Desert Wolfpack Mobile, Inc.                                3,690
  Dialog Wireline Services, LLC                              26,651
  ELLISON FLUID CALIPERS, LLC                                 3,234
  Enventure Global Technology, Inc.                          11,957
  WaterBridge Texas Operating, LLC                        1,687,071
  EVANS PETROLEUM CONSULTANTS and SERVICES                   12,939
  EVO Incorporated                                           81,508
  ERVIN WELL SITE CONSULTANTS, LLC                          106,950
  Fluid Delivery Solutions, LLC                             171,694
  FESCO LTD                                                 904,154
  FLOWCO PRODUCTION SOLUTIONS, LLC                           47,636
  Firethorne Downhole                                        30,437
  FTS International Services, LLC                         1,570,723
  GE OIL & GAS ESP, INC.                                    248,498
  GE Oil & Gas Pressure Control LP                          196,496
  GILMORE FABRICATION & SERVICE, LP                           6,090
  GM Oilfield & Trucking Services, LLC                      279,252
  GRISSOM'S OILFIELD SERVICE, LLC                           204,510
  Gravity Oilfield Services, LLC                            467,737
  GRAY SURFACE SPECIALTIES                                      -
  GR Energy Services                                        134,876
  GYRODATA INCORPORATED                                      19,632
  HADCO Services, Inc.                                      323,483
  HALLIBURTON ENERGY SERVICES, INC.                         433,606

DRAFT AND CONFIDENTIAL
SUBJECT TO MATERIAL REVISION                    3 of 8                                     As of 8.31.19
                Case 19-12269-KBO        Doc 70-28       Filed 11/12/19   Page 5 of 9


MDC Texas Energy
Summarized Extracts from Accounts Payable Information Provided by the Company on October 11, 2019
10/21/2019

  HydroTX Cleaning Services, LLC                              5,000
  Core & Main LP                                              6,040
  HUGHES OILFIELD TRANSPORTATION INC                         11,070
  HIGH PEAK RENTAL & CONSTRUCTION,LLC                         1,275
  Integrity Directional Services, LLC                     1,247,108
  Impac Exploration Services, Inc.                          338,095
  IRON HORSE TOOLS, LLC                                     118,393
  Security Business Capital, LLC                             43,318
  J6 ENERGY SERVICES                                      3,851,678
  JA Oilfield Manufacturing, Inc.                            16,733
  Jeben's Petroleum Engineering, LLC                        111,940
  Jody's Oilfield Service, Inc.                           1,151,047
  JW POWERLINE                                              863,203
  JW TRUCKING, LLC.                                           6,714
  Katch Kan USA                                              38,683
  KENNETH R POOLE INC                                        (9,368)
  Maggie Kay Key                                                -
  Legends Drilling Management                                   -
  KLX ENERGY SERVICES, LLC                                4,514,546
  Applied US Energy, Inc.                                   800,878
  Knight Oil Tools, LLC                                      81,350
  KW INTERNATIONAL, LLC                                      25,898
  Legacy Artificial Lift Solutions, LLC                         -
  Legacy Directional Drilling, LLC                          528,539
  LEGEND ENERGY SERVICES, LLC                               411,931
  L.F. Manufacturing, Inc.                                  157,225
  Lone Star Trucking                                          1,918
  Luxe Operating LLC                                            -
  Liberty Well Service,LLC                                  170,785
  M & W Hot Oil, Inc.                                         8,332
  Magnum Oil Tools International LTD                         10,998
  MARIO A. ORTEGA                                         1,442,690
  MCCLINTON ENERGY GROUP, LLC                               432,801
  MCELROY, SULLIVAN, MILLER,                                    941
  Milestone Environmental Services, LLC                       1,017
  Moser Engine Service                                          -
  Meyer Energy Services, LLC                                 92,021
  Maverick Field Services                                    73,624
  Mica Tool & Tubular                                        10,008
  Monahans Nipple-Up Service                                594,148
  MULHOLLAND ENERGY SERVICES, LLC                           169,091
  Mustang Well Service,LLC                                   61,620
  Nabors Drilling Technologies USA, Inc.                  1,089,950
  CREST PUMPING TECHNOLOGIES,LLC                            571,016
  NCS MULTISTAGE                                            134,352
  NES Global, LLC                                               -
  New Tech Global Ventures, LLC                             431,784
  Nexus II                                                      -
  NGL Water Solutions Permian, LLC                           46,152
  NOV DHT, L.P.                                             104,427
  National Oilwell Varco, L.P.                            1,559,103
  National Tank & Equipment                                 239,874
  OILFIELD CHEMICAL SOLUTIONS,LLC                            66,658
  ODESSA PUMPS & EQUIPMENT, INC.                             11,811

DRAFT AND CONFIDENTIAL
SUBJECT TO MATERIAL REVISION                    4 of 8                                     As of 8.31.19
                Case 19-12269-KBO        Doc 70-28       Filed 11/12/19   Page 6 of 9


MDC Texas Energy
Summarized Extracts from Accounts Payable Information Provided by the Company on October 11, 2019
10/21/2019

  WELLS FARGO BANK,N.A.                                       2,580
  One Source Energy Services                                 10,483
  OLD SCHOOL SERVICES                                        85,243
  PETRO AMIGOS SUPPLY INC.                                      -
  PAJUAL ENTERPRISE,LLC                                     110,324
  Pason Systems USA Corp                                      5,501
  Patterson-UTI Drilling Company, LLC                       991,990
  Patterson Services, Inc                                     1,694
  Paladin Completion Services                               157,590
  Pradon Construction & Trucking                             28,420
  Precision Drilling Company, LP                              2,739
  Taurex Drill Bits, LLC                                     47,397
  Pecos Enterprise                                              101
  Basin Supply, LP                                           13,674
  Permian Equipment Rentals                               1,387,751
  PETROPLEX SWD, LLC                                          5,368
  Polyflow, LLC                                             (13,955)
  Peak Oilfield Services, LLC                               266,283
  Powersat Communications USA LP                             93,112
  Platinum Pipe Rentals, LLC                                444,691
  Permian Power Tong, LLC                                   (13,800)
  Premium Clean                                              46,750
  Predator Drilling, LLC                                  1,577,232
  Prime Time Water Supply, LLC                               70,901
  Professional Directional Enterprises                    1,768,100
  PROPETRO SERVICES, INC.                                   375,572
  PRO SELECT SWD 4 LLC                                      158,808
  Pate Trucking Company, LLC                                313,842
  Patriot Premium Threading Services,LLC                    539,510
  Petro Waste Environmental, LP                               8,573
  QES Pressure Control, LLC                                 (22,742)
  QWIKPIPE INC.                                               9,350
  R 360 ENVIRONMENTAL SOLUTIONS, LLC                          1,218
  RAMOS TUBING TESTING, INCORPORATED                         28,116
  Ranger Energy Services, LLC                             1,749,302
  Red Bone Services, LLC                                    229,154
  Reeves County Resources, LLC                              115,533
  RDL Transportation Inc                                    599,000
  Reservoir Data Systems                                     90,001
  RDUB TRUCKING                                             282,696
  RedRiver Oilfield Services, LLC                               556
  REDHEAD SERVICES, LLC                                      25,674
  THE REED HUMPHREYS LIMITED PARTNERSHIP                        -
  REPEAT PRECISION, LLC                                      40,143
  REPUBLIC SERVICES INC.                                      1,170
  Reveal Energy Services, Inc.                              223,275
  ROUGH GROUND SERVICES                                      37,699
  Rhino Rentals Inc                                         514,420
  RIGHT LIGHT SERVICES, LLC                                 374,380
  RJG ENTERPRISES, LLC                                       63,647
  Rolfson Oil, LLC                                          (17,196)
  ROOK CONTRACTORS CORPORATION                               54,150
  River Rock Energy, Inc.                                   149,790
  Rock Tool Company                                         458,555

DRAFT AND CONFIDENTIAL
SUBJECT TO MATERIAL REVISION                    5 of 8                                     As of 8.31.19
                Case 19-12269-KBO        Doc 70-28       Filed 11/12/19   Page 7 of 9


MDC Texas Energy
Summarized Extracts from Accounts Payable Information Provided by the Company on October 11, 2019
10/21/2019

  RUSCO Operating, LLC                                          -
  RUSSAW TRANSPORT, LLC                                     277,159
  RWDY, Inc.                                                 49,757
  RWLS LLC                                                1,286,353
  Sage Rider                                                 89,120
  SANBAR ENERGY SERVICES,LLC                                  5,572
  SAPPHIRE OILFIELD SERVICES, LLC                             9,100
  SCAN-X, LLC                                                 4,051
  SCHLUMBERGER TECHNOLOGY CORP.                             905,660
  Schlumberger Rod Lift, Inc.                                13,574
  Synergy Cleaning Solutions, LLC                             3,696
  Stellar Drilling Fluids, LLC                              515,701
  SELECT ENERGY SERVICES,LLC                                    -
  STEP Energy Services (USA) Ltd.                           364,542
  Seyfarth Shaw, LLP                                          6,294
  Sidewinder Drilling LLC                                   320,257
  SIERRA HAMILTON                                               -
  Silver Zone, Inc.                                       3,204,653
  SitePro Automation Software Solutions                     381,274
  Solid Liberty RENTAL Services, LLC                        172,130
  Solid LIberty Services, LLC                               227,002
  SLYDER ENERGY SOLUTIONS,LLC                                 5,396
  SMITH INTERNATIONAL, INC.                                 537,351
  Snyper Energy Services, Inc.                              193,695
  Sonic Connectors LTD                                      106,778
  STRIDE OILFIELD SERVICES,LLC                                  880
  SOUTHERN CONNECTIONS & SERVICES INC.                       32,030
  Spraberry Production Services                             734,813
  Supreme Production Services, Inc.                         217,712
  STELLAR AUTOMATION, INC.                                   11,763
  STEALTH OILWELL SERVICES                                   39,660
  Stealth Pump & Supply, LLC                                201,220
  STONE OILFIELD SERVICES, INC.                              14,284
  STONE RENTALS II                                            1,530
  Standard Tubular Services, Inc.                             7,200
  Summit Casing Services, LLC                               143,315
  Sun Drilling Products, Corp                                   (27)
  SHAW INTERESTS, INC.                                      693,992
  SWECO                                                      36,749
  SwiftWater - A Tetra Company                              312,798
  SYNERGY RENTALS, LLC                                        7,679
  TankLogix, LLC                                            215,462
  TANMAR RENTALS LLC                                      1,149,278
  Transontinental Group                                      88,390
  TCI - Casing Specialties, LLC                              23,435
  Innovex Downhole Solutions, Inc.                          125,534
  TECH MANAGEMENT, LLC                                    1,427,847
  Tejas Hot Shot Service                                     43,610
  TENARIS GLOBAL SERVICES USA CORPORATION                    (7,880)
  Texas Energy Lobby, LLC                                       -
  Texas Fueling Services, Inc.                              540,464
  Targeted GeoVision, LLC                                     2,100
  THI Water Well                                            138,084
  TITAN PETROSERVICES, LLC                                  585,627

DRAFT AND CONFIDENTIAL
SUBJECT TO MATERIAL REVISION                    6 of 8                                     As of 8.31.19
                Case 19-12269-KBO        Doc 70-28       Filed 11/12/19   Page 8 of 9


MDC Texas Energy
Summarized Extracts from Accounts Payable Information Provided by the Company on October 11, 2019
10/21/2019

  TIDAL LOGISTICS,INC.                                       19,711
  Tier One Energy, LLP                                      298,624
  TOPOGRAPHIC LAND SURVEYORS                                140,158
  Tristate Oilfield Services, LLC                           219,000
  Total Energy Solutions, LLC                                92,206
  Tank Partners Permian, LLC                                511,501
  TORNADO PRODUCTION SERVICES,LLC                            47,580
  Tripleplay Transport, LLC                                   5,296
  TOTAL ROD CONCEPTS, INC.                                    1,844
  TRC SERVICES OF TEXAS, INC.                                   -
  TRIDENT STEEL CORPORATION                                  65,731
  Trio Equip. Rental & Services                             706,426
  Trojan Tubular Services, LLC                               22,152
  TRI R SERVICES,INC                                         92,667
  Turn Right Tools, LLC                                     200,341
  Tubular Solutions, Inc.                                   127,730
  Trans-Tex Cementing Services, LLC                       2,950,355
  Trans-Tex Dyno Services, LLC                               34,961
  Tryton Tools USA, Inc.                                    159,481
  TUCKER ENERGY SERVICES, INC                             3,419,603
  T YORKMAN TRUCKING, LLC                                     3,360
  Ultra Blend Solutions Oilfield Services                   371,421
  ULTERRA DRILLING TECHNOLOGIES, L.P.                        41,980
  UltraFab                                                   36,936
  UMD SOLUTIONS,LLC                                         489,436
  UNITED CASING INCORPORATED                                322,538
  United String Up Company, LLC                               4,500
  United Vision Logistics                                       -
  VES Survey International                                   84,830
  Vaughn Energy Services, Inc.                              153,383
  WADECO SPECIALTIES, LLC                                    65,387
  Water Works Field Services, LLC                               287
  WEAVER AND TIDWELL, LLP                                    25,000
  WELLTEC, INC.                                              35,220
  WELLEZ INFORMATION MANAGEMENT, LLC                          5,345
  WESTERN PETROLEUM, LLC                                        -
  WESTERN FALCON                                             55,671
  WEX BANK                                                      -
  Wellbore Fishing & Rental Tools, LLC                      129,088
  WESTERNGECO,LLC                                             5,000
  Wildcat Oil Tools, LLC                                    504,261
  Gulf Coast Business Credit                              1,348,539
  WTG Fuels, Inc.                                           164,531
  WILBANKS TRUCKING SERVICES, LLC                           761,596
  YELLOWJACKET Oilfield Services                             71,913
  Youngs Mobile Homes                                           -
  ZPZ Delaware I, LLC                                           -
  Miscellaneous Vendor                                          -
  ADMARC                                                        -
  Jensen Kohl Angelloz                                          -
  Big D Equipment Company                                     6,862
  Bank of Montreal                                              -
  Britt Trucking Company                                        -
  CAPITAL PREMIUM FINANCING                                     -

DRAFT AND CONFIDENTIAL
SUBJECT TO MATERIAL REVISION                    7 of 8                                     As of 8.31.19
                Case 19-12269-KBO        Doc 70-28       Filed 11/12/19   Page 9 of 9


MDC Texas Energy
Summarized Extracts from Accounts Payable Information Provided by the Company on October 11, 2019
10/21/2019

  Elisa Castillo                                              -
  David Cox                                                  (120)
  CULLIGAN WATER OF WEST TEXAS, INC.                            36
  Diversified Detection Services, Inc.                        110
  Document Shredding and Storage                              -
  EXTERNAL SYSTEMS                                            -
  IHS GLOBAL INC.                                             -
  J & M ENERGY SERVICES, LP                                 1,851
  KE Andrews & Company                                        -
  McCauley Family Trust                                       -
  MIDAMERICAN ENERGY COMPANY                                  (15)
  Mi SWACO                                                 23,976
  Natixis New York                                            -
  NextEra Energy Marketing, LLC                                 (3)
  OFFICE DEPOT                                                -
  PURCHASE POWER                                              -
  QUEST ELECTRICAL & MECHANICAL CORPORATIO                  1,177
  RELIANT                                                     -
  REYNOLD'S BROTHERS REPRODUCTION LTD.                        -
  Robert Half Finance & Accounting                         39,200
  SALAZAR SERVICE & TRUCKING, CORP.                        18,485
  CALLIE STEVENS                                              -
  TRAVELERS CL REMITTANCE CENTER                              -
  West Texas Office Equipment                                 -
  WolfePak Software                                           -
  AAA                                                         -
  B&T Rentals                                                 -
  Pumpco Energy Services, Inc.                                -
  Tetra Technologies                                          -
  TurboDrill / Scout Downhole                                 -
  Black Gold Rental Tools, Inc.                               -
                                                   $ 114,363,270




DRAFT AND CONFIDENTIAL
SUBJECT TO MATERIAL REVISION                    8 of 8                                     As of 8.31.19
